Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
On page 16 line 18, Figure 5(a) is referenced, but 5(a) is not labeled in the drawings.
On page 16 line 19, Figure 5(b) is referenced, but 5(b) is not labeled in the drawings.
On page 16 line 20, Figure 6(a) is referenced, but 6(a) is not labeled in the drawings.
On page 16 line 22, Figure 6(b) is referenced, but 6(b) is not labeled in the drawings.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Figure 7 is described in the Brief Description of the Drawings, but not anywhere else in the specification.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 


Specification
The disclosure is objected to because of the following informalities:
On page 1 paragraph 2 line 9, “control engineer” should read "control engineering".
On page 1 paragraph 2 line 9, “wastewater treatment engineer” should read "wastewater treatment engineering"
On page 1 paragraph 3 line 2, "based on the physical, chemical and biological reaction," should read "based on s".
On page 2 paragraph 2 line 2, "WWTP comprises different dynamic response time," should read "WWTP comprises different dynamic response times and"
On page 2 paragraph 2 line 4, "Since the performance indices are conflicted" should read "Since the performance indices are conflicting".
On page 2 paragraph 2 line 5, "system response time," should read "system response times,".
On page 3 paragraph 1 line 3, "by cooperative" should read "by a cooperative".
On page 3 paragraph 1 line 6, "SNO.In" should have a space, "SNO. In".
On page 4 line 3, "serve" should read "server".
On page 4 line 7, "serve" should read "server".
On page 5 line 5, "serve" should read "server".
On page 11 line 1, "serve" should read "server".
On page 11 line 4, "serve" should read "server".
On page 16 line 12, "Figure1," should read "Figure 1,".
Appropriate corrections are required.

Claim Objections

Claim 1 objected to because of the following informalities:  
On page 18 line 5, the first time "effluent quality" is introduced, the article "a" or “an” should be used instead of "the". Thus, "the effluent quality" should read "an effluent quality".
On page 20 line 3, the first time "individual optimal solution of the ith particle" is introduced, the article "an" should be used. Thus, “the individual optimal solution” should read “an individual optimal solution”.
On page 20 line 4, the first time "global optimal solutions" is introduced, the article "a" should be used. Thus, “gd(t1) is the global optimal solutions” should read “gd(t1) represents global optimal solutions”. Alternatively, if “solutions" is incorrectly made plural, “gd(t1) is the global optimal solutions” should read “gd(t1) is a global optimal solution”.
On page 20 lines 14-15, "the external archive" lacks proper antecedent basis. Because this is first time “external archive” is introduced, the article "an" should be used. Thus, “the external archive” should read “an external archive”.
On page 20 line 15, "the update rule" lacks proper antecedent basis. Because this is the first time “update rule” is introduced, the article "an" should be used. Thus, “the update rule” should read “an update rule”.
On page 21 line 5, the first time "neurons in hidden layer" is introduced, the article "a" should be used. Thus, “an output vector of the neurons in hidden layer ,” should read “an output vector of neurons in a hidden layer,”. Note that there is an extra space between the "layer" and the comma that also needs to be removed.
On page 21 line 6, the first time "actual system" system is introduced, the article “an” should be used. Thus, “the actual system” should read “an actual system”. 
On page 22 line 1, the first Δu(t) is likely supposed to read just u(t) because it is referring to the first term in eq. (13).
Appropriate corrections are required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the iterative evolution process" in lines 5-6 on page 20; lines 13-14 on page 20; and lines 12-13 on page 21.  There is insufficient antecedent basis for this limitation in the claim because the iterative evolution process has not yet been introduced. This language likely is 
Claim 1 recites the limitation "the global optimal solution" in line 11 on page 21.  There is insufficient antecedent basis for this limitation in the claim because global optimal solution has not yet been introduced. This language could be referring back to “gd(t1) of claim 1 on page 19 line 23 and “global optimal solutions” of claim 1 on page 20 line 4; however, the connection is unclear. This rejection can be corrected by amending “the global optimal solution” to “a global optimal solution of equation (11)” in claim 1 on page 20 line 11.
Claim 1 recites the limitation “x*u(t1) is an optimal set-points of nitrate nitrogen SNO” in claim 1  on page 18 lines 15-16; “output the optimal set-points of dissolved oxygen SO*” in claim 1 on page 21 line 13; and “z1(t) and z2(t) are an optimal set-points of SO* and SNO*”. There is insufficient antecedent basis for this limitation in the claim because “optimal set-points” has not been introduced properly. This rejection can be corrected by amending “x*u(t1) is an optimal set-pointNO” in claim 1  on page 18 lines 15-16; “output an optimal set-pointO*” in claim 1 on page 21 line 13; and “z1(t) and z2(t) are the optimal set-points of SO* and SNO*”.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MEPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.054(d).
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. In order to apply to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
	A cooperative optimal control method for wastewater treatment process (WWTP), comprising the following steps:
(1) select process variables of pumping energy, which include nitrate nitrogen (SNo), mixed liquor suspended solids (MLSS), and choose process variables of aeration energy and the effluent quality, which include dissolved oxygen (So), suspended solids (SS), ammonia nitrogen (SNH), SNO;
(2) formulate two-level models based on different time scales, wherein an upper-level model is designed for the pumping energy, and lower-level models are designed for the aeration energy and effluent quality: 
F1(t1) = l1(xu(t1)),							eq. (1)
f1(t2) = l2(xl(t2), xu*(t1)),							eq. (2)
f2(t2) = l3(xl(t2), xu*(t1)),
where F1(ti) is a model of the pumping energy at time ti, li(x,(ti)) is a mapping function of the pumping energy model, fi(t2) is a model of the aeration energy at time t2, l2(x(t2), x*u(ti)) is a mapping function of the aeration energy model, x*u(ti) is an optimal set-points of nitrate nitrogen SNO* at time ti, f2(t2) is a model of the effluent quality at time t2, l3(x(t2), x*~(ti)) is a mapping function of the effluent quality model, x~(ti)=[SNO(ti), MLSS(ti)] is input variables vector of the pumping energy at time ti, SNO(tl) is concentration of nitrate nitrogen SNO at time ti, MLSS(ti) is concentration of the mixed liquor suspended solids MLSS at time ti, x1(t2)=[SO(t2), SS(t2), SNH(t2)], SO(t2) is concentration of So at time t2, SS(t2) is concentration of SS at time t2, SNHit2) is concentration of SNH at time t2, and [So(t2), SS(t2), SNHt2), SNO (ti)] are input variables vector of the aeration energy and effluent quality at time t2;
(3) design a cooperative optimization algorithm to optimize upper-level and lower-level optimization problems to obtain optimal set-points of control variables, an optimization period of upper level is two hours, and an optimization period of lower level is thirty minutes, which includes: 
((1)) formulate the upper-level and lower-level problems:
Min F1(SNO(t1), MLSS(t1)),						eq. (3)
Min [f1(SO(t2), SNH(t2), SS(t2),S*NO(t1)),					eq. (4)
         f2(SO(t2), SNH(t2), SS(t2),S*NO(t1))],
where Min F1(SNo(tl), MLSS(ti)) is the upper-level optimization problem, Min [fi(So(t2), SNH(t2), SS(t2), SNo* (i)), f2(So(t2), SNH(t2), SS(t2), SNo*(ti))] is the lower-level optimization problem; 
((2)) set the number of particle population in the upper level optimization I1, the number of the particle population in the lower level optimization I2, a maximum number of iterations in the upper level optimization NI, and a maximum number of iterations in the lower level optimization N2, Ii=50, I2=50, N1=20, N2=50;
((3)) introduce a single particle swarm optimization (SPSO) algorithm to optimize the upper-level optimization problem, a position and a velocity of the ith particle are:
si(t1) = [si,1(t1), si,2(t1)],							eq. (5)
vi(t1) = [vi,1(t1), vi,2(t1)],							eq. (6)
si(ti) is the position of the ith particle at time ti, s,,1(ti) is the value of SNO at time ti, si,2(t1) is the value of MLSS at time ti, vi(ti) is the velocity of the ith particle at time ti, i is the number of particles, i=1, 2, ..., 50, an update process of si(t1) and vi(t1) is
vi,d(t1+1) = 0.7vi,d(t1)+0.72(pi,d(t1)-si,d(t1))+0.722(gd(t1)-si,d(t1)),		eq. (7)
si,d(t1+1)=si,d(t1)+vi,d(t1+1),						eq. (8)
where d is the space dimension, d=1, 2, vi,d(t1) is the velocity of the ith particle in the dth dimension at time ti, p,d(t1) is the individual optimal solution of the ith particle in the dth dimension at time ti, gd(t1) is the global optimal solutions of the ith particle at time ti;
((4)) if SPSO reaches a preset maximum number of evolutions N, stop the iterative evolution process, transfer the value of SNO* to the lower level; if SPSO does not reach the preset maximum number of evolutions N1, return to step ((3));
((5)) introduce a multiobjective particle swarm optimization (MOPSO) algorithm to optimize the lower-level optimization problem, the position of the jth particle aj(t2) and the velocity of the jth particle bj(t2) can be represented as aj(t2)=[aj,1(t2), aj,2(t2), aj,3(t2), aj,4(t2)], ai,1(t2) represents the value of SO at time t2, ai,2(t2) represents the value of SNH at time t2, ai,3(t2) represents the value of SS at time t2, ai,4(t2) represents the value of SNO* at time t2, b,(t2)=[bj,1(t2), bj,2(t2), bj,3(t2), bj,4(t2)], j is the number of particles, j=1, 2, ..., 50; during the iterative evolution process, the obtained non-dominated solutions are conserved in the external archive Z(t2), Z(t2)=[z1(t2), z2(t2),..., zj(t2),..., z50(t2)], the update rule of the external archive is:
žj(t2) = zj(t2)+0.09            
                ∇
            
        D(zj(t2)),						eq. (9)
where zj(t2) is the jth non-dominated solution at time t2 before the archive is updated, žj(t2) is the jth non-dominated solution at time t2 after the archive is updated, zj(t2)=[zj,1(t2), zj,2(t2)], 
žj(t2) =[žj,1(t2), žj,2(t2)], zj,1(t2) and žj,2(t2) are the values of SO before and after the archive is updated, zj,2(t2) and žj,2(t2) are the values of SNO before and after the archive is updated,             
                ∇
            
        D is the gradient descent direction;
	((6)) establish a multi-input-multi-output radial basis assisted model (RBSM) based on the non-dominated solutions in Z(t2):
            
                
                    
                        B
                    
                    
                        j
                    
                
                
                    
                        
                            
                                t
                            
                            
                                2
                            
                        
                    
                
                =
                 
                
                    
                        ∑
                        
                            k
                            =
                            1
                        
                        
                            8
                        
                    
                    
                        
                            
                                O
                            
                            
                                j
                                ,
                                k
                            
                        
                        
                            
                                
                                    
                                        t
                                    
                                    
                                        2
                                    
                                
                            
                        
                        ×
                        
                            
                                θ
                            
                            
                                j
                                ,
                                k
                            
                        
                        
                            
                                
                                    
                                        t
                                    
                                    
                                        2
                                    
                                
                            
                        
                        ,
                    
                
            
         						eq. (10)
where B,(t2) is an output vector of RBSM, B,(t2)=[B1,1(t2), Bj,2(t2)]T B,1(t2) is a predicted value of the aeration energy at time t2, B1,2(t2) is a predicted value of the effluent quality at time t2, o,(t2)=[ ,1(t2), oj,2(t2),..., o,s(t2)]T are connection weights, ,(t2)=[O],1(t2), Oj,2(t2), ..., Q7,s(t2)]Tis an output vector of the neurons in hidden layer , the sum of the squared errors between the output of RBSM and the actual system is expressed as
	e(zn(t2)) = min(Bn(t2)-Q(t2))T(Bn(t2)-Q(t2)),					eq. (11)
where e(zn(t2)) is the sum of the squared errors between the outputs of the nth non-dominated solution Bn(t2) and the actual system Q(t2), n             
                ∈
            
        [1, 50], Q(t2)=[Qi(t2), Q2(t2)] is the real outputs of the aeration energy and effluent quality in the actual system, select the solution corresponding to the minimal sum of the squared error as the global optimal solution; 
 	((7)) if MOPSO reaches a preset maximum number of evolutions N2, stop the iterative evolution process and output the optimal set-points of dissolved oxygen SO*; if MOPSO does not reach the preset maximum number of evolutions N2, return to step((5)); 
(4) design a controller based on predictive control strategy: 
((1)) define cost functions in the predictive control strategy:
            
                
                    
                        J
                    
                    
                        1
                    
                
                
                    
                        t
                    
                
                =
                 
                
                    
                        1
                    
                    
                        2
                    
                
                
                    
                        ∑
                        
                            q
                            =
                            1
                        
                        
                            5
                        
                    
                    
                        (
                        
                            
                                z
                            
                            
                                1
                            
                        
                        
                            
                                t
                            
                        
                        -
                        
                            
                                y
                            
                            
                                1
                            
                        
                        
                            
                                t
                            
                        
                        
                            
                                )
                            
                            
                                2
                            
                        
                        +
                    
                
                
                    
                        1
                    
                    
                        2
                    
                
                
                    
                        ∑
                        
                            m
                            =
                            1
                        
                        
                            4
                        
                    
                    
                        ∆
                        u
                        
                            
                                
                                    
                                        t
                                    
                                
                            
                            
                                T
                            
                        
                        ∆
                        u
                        (
                        t
                        )
                    
                
            
        ,			eq. (12)
            
                
                    
                        J
                    
                    
                        2
                    
                
                
                    
                        t
                    
                
                =
                 
                
                    
                        1
                    
                    
                        2
                    
                
                
                    
                        ∑
                        
                            q
                            =
                            1
                        
                        
                            5
                        
                    
                    
                        (
                        
                            
                                z
                            
                            
                                2
                            
                        
                        
                            
                                t
                            
                        
                        -
                        
                            
                                y
                            
                            
                                2
                            
                        
                        
                            
                                t
                            
                        
                        
                            
                                )
                            
                            
                                2
                            
                        
                        +
                    
                
                
                    
                        1
                    
                    
                        2
                    
                
                
                    
                        ∑
                        
                            m
                            =
                            1
                        
                        
                            4
                        
                    
                    
                        ∆
                        u
                        
                            
                                
                                    
                                        t
                                    
                                
                            
                            
                                T
                            
                        
                        ∆
                        u
                        (
                        t
                        )
                    
                
            
        ,
where z1(t) and z2(t) are an optimal set-points of SO* and SNO*, y1(t) and y2(t) are predicted values of SO and SNO; 
((2)) update control laws based on the predictive control strategy, the updated rule is:
u(t+1) = u(t) + Δu(t),								eq. (13)
where Δu(t) is the control law at time t, Δu(t) are control variations, whose expressions are shown as:
            
                ∆
                
                    
                        u
                    
                    
                        1
                    
                
                
                    
                        t
                    
                
                =
                 
                
                    
                        1
                    
                    
                        2
                    
                
                 
                ∂
                
                    
                        J
                    
                    
                        1
                    
                
                /
                ∂
                
                    
                        u
                    
                    
                        1
                    
                
                
                    
                        t
                    
                
                +
                
                    
                        1
                    
                    
                        2
                    
                
                 
                 
                ∂
                
                    
                        J
                    
                    
                        2
                    
                
                /
                ∂
                
                    
                        u
                    
                    
                        1
                    
                
                
                    
                        t
                    
                
                ,
            
        					eq. (14)
            
                ∆
                
                    
                        u
                    
                    
                        2
                    
                
                
                    
                        t
                    
                
                =
                 
                
                    
                        1
                    
                    
                        2
                    
                
                 
                ∂
                
                    
                        J
                    
                    
                        1
                    
                
                /
                ∂
                
                    
                        u
                    
                    
                        2
                    
                
                
                    
                        t
                    
                
                +
                
                    
                        1
                    
                    
                        2
                    
                
                 
                 
                ∂
                
                    
                        J
                    
                    
                        2
                    
                
                /
                ∂
                
                    
                        u
                    
                    
                        2
                    
                
                
                    
                        t
                    
                
                ,
            
         
where Δu(t) are variations of the manipulated variables oxygen transfer coefficient ΔKLa and internal recycle ΔQa, Δu(t)=[Δu1(t), Δu2(t)]; 
((3)) transfer the obtained ΔKLa and ΔQa to an actual system of WWTP; 
(5) inputs of a cooperative optimal control for the wastewater treatment system are ΔKLa and ΔQa, outputs of the wastewater treatment system are SO and SNO, the effect of the optimal control results is reflected by the daily average of the pumping energy value, the daily average of the aeration energy value, the daily average of the effluent quality value, and the tracking control results of SO and SNO.
(1) select process variables of pumping energy, which include nitrate nitrogen (SNO), mixed liquor suspended solids (MLSS), and choose process variables of aeration energy and the effluent quality, which include dissolved oxygen (SO), suspended solids (SS), ammonia nitrogen (SNH), SNO;” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally select the variables of SNO and MLSS as variables related to pumping energy, and choose variables SO, SS, SNH, and SNO as related to aeration energy and effluent quality to perform this limitation.
The limitation of “(2) formulate two-level models based on different time scales, wherein an upper-level model is designed for the pumping energy, and lower-level models are designed for the aeration energy and effluent quality: 
F1(t1) = l1(xu(t1)),							eq. (1)
f1(t2) = l2(xl(t2), xu*(t1)),							eq. (2)
f2(t2) = l3(xl(t2), xu*(t1)),
where F1(ti) is a model of the pumping energy at time ti, li(x,(ti)) is a mapping function of the pumping energy model, fi(t2) is a model of the aeration energy at time t2, l2(x(t2), x*u(ti)) is a mapping function of the aeration energy model, x*u(ti) is an optimal set-points of nitrate nitrogen SNO* at time ti, f2(t2) is a model of the effluent quality at time t2, l3(x(t2), x*~(ti)) is a mapping function of the effluent quality model, x~(ti)=[SNO(ti), MLSS(ti)] is input variables vector of the pumping energy at time ti, SNO(tl) is concentration of nitrate nitrogen SNO at time ti, MLSS(ti) is concentration of the mixed liquor suspended solids MLSS at time ti, x1(t2)=[SO(t2), SS(t2), SNH(t2)], SO(t2) is concentration of So at time t2, SS(t2) is concentration of SS at time t2, SNHit2) is concentration of SNH at time t2, and [So(t2), SS(t2), SNHt2), SNO (ti)] are input variables vector of the aeration energy and effluent quality at time t2;” is an abstract idea because it is directed to claiming a 
The limitation of “(3) design a cooperative optimization algorithm to optimize upper-level and lower-level optimization problems to obtain optimal set-points of control variables, an optimization period of upper level is two hours, and an optimization period of lower level is thirty minutes, which includes:” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could design an optimization algorithm to obtain set-points for some control variables by writing out one or more objective functions to minimize with the set-points as inputs, and solve them numerically or analytically. To make a cooperative optimization algorithm a person could write out two objective functions to minimize, where the inputs of one function are related to the inputs of another function.
The limitation of “((1)) formulate the upper-level and lower-level problems:
Min F1(SNO(t1), MLSS(t1)),						eq. (3)
Min [f1(SO(t2), SNH(t2), SS(t2),S*NO(t1)),					eq. (4)
         f2(SO(t2), SNH(t2), SS(t2),S*NO(t1))],
where Min F1(SNO(t1), MLSS(t1)) is the upper-level optimization problem, Min [f1(So(t2), SNH(t2), SS(t2), SNO* (t1)), f2(SO(t2), SNH(t2), SS(t2), SNO*(t1))] is the lower-level optimization problem;” is an abstract idea because it is directed to claiming a mathematical formula. See MPEP 2106.04(a)(2)(I)(B). The limitation, as drafted, is directed to “formulate” eq. (3) and eq. (4).
The limitation of “((2)) set the number of particle population in the upper level optimization I1, the number of the particle population in the lower level optimization I2, a maximum number of iterations in the upper level optimization NI, and a maximum number of iterations in the lower level optimization N2, I1=50, I2=50, N1=20, N2=50; ((3)) introduce a single particle swarm optimization (SPSO) algorithm to optimize the upper-level optimization problem, a position and a velocity of the ith particle are:
si(t1) = [si,1(t1), si,2(t1)],							eq. (5)
vi(t1) = [vi,1(t1), vi,2(t1)],							eq. (6)
si(ti) is the position of the ith particle at time t1, si,1(ti) is the value of SNO at time t1, si,2(t1) is the value of MLSS at time ti, vi(ti) is the velocity of the ith particle at time ti, i is the number of particles, i=1, 2, ..., 50, an update process of si(t1) and vi(t1) is
vi,d(t1+1) = 0.7vi,d(t1)+0.72(pi,d(t1)-si,d(t1))+0.722(gd(t1)-si,d(t1)),		eq. (7)
si,d(t1+1)=si,d(t1)+vi,d(t1+1),						eq. (8)
where d is the space dimension, d=1, 2, vi,d(t1) is the velocity of the ith particle in the dth dimension at time ti, p,d(t1) is the individual optimal solution of the ith particle in the dth dimension at time ti, gd(t1) is the global optimal solutions of the ith particle at time ti;” is an abstract idea because it is directed to claiming a mathematical formula. See MPEP 2106.04(a)(2)(I)(B). The limitation, as drafted, is directed to “set” or define some parameters of eq. (5), eq. (6), eq. (7), eq. (8), and eq. (9); and then “introduce” eq. (5), eq. (6), eq. (7), and eq. (8) as the base equations for a single particle swarm optimization algorithm.
The limitation of “((4)) if SPSO reaches a preset maximum number of evolutions N, stop the iterative evolution process, transfer the value of SNO* to the lower level; if SPSO does not reach the preset maximum number of evolutions N1, return to step ((3));” is an abstract idea because it is directed to performing a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). The claim specifically defines the output of eq. (5), eq. (6), eq. (7), and eq. (8) and the stopping conditions for the iterating through eq. (5), eq. (6), eq. (7), and eq. (8). Although not traditionally drafted with an –ing step, the claim language of this method claim implies performing calculations of eq. (5), eq. (6), eq. (7), and eq. (8) until meeting the stopping conditions, N1, and getting the necessary output, SNO*.
((5)) introduce a multiobjective particle swarm optimization (MOPSO) algorithm to optimize the lower-level optimization problem, the position of the jth particle aj(t2) and the velocity of the jth particle bj(t2) can be represented as aj(t2)=[aj,1(t2), aj,2(t2), aj,3(t2), aj,4(t2)], ai,1(t2) represents the value of SO at time t2, ai,2(t2) represents the value of SNH at time t2, ai,3(t2) represents the value of SS at time t2, ai,4(t2) represents the value of SNO* at time t2, b,(t2)=[bj,1(t2), bj,2(t2), bj,3(t2), bj,4(t2)], j is the number of particles, j=1, 2, ..., 50; during the iterative evolution process, the obtained non-dominated solutions are conserved in the external archive Z(t2), Z(t2)=[z1(t2), z2(t2),..., zj(t2),..., z50(t2)], the update rule of the external archive is:
žj(t2) = zj(t2)+0.09            
                ∇
            
        D(zj(t2)),						eq. (9)
where zj(t2) is the jth non-dominated solution at time t2 before the archive is updated, žj(t2) is the jth non-dominated solution at time t2 after the archive is updated, zj(t2)=[zj,1(t2), zj,2(t2)],  žj(t2) =[žj,1(t2), žj,2(t2)], zj,1(t2) and žj,2(t2) are the values of SO before and after the archive is updated, zj,2(t2) and žj,2(t2) are the values of SNO before and after the archive is updated,             
                ∇
            
        D is the gradient descent direction;” is an abstract idea because it is directed to claiming a mathematical formula. See MPEP 2106.04(a)(2)(I)(B). The limitation, as drafted, is directed to “introduce” eq. (9) as the base equation for a multiobjective particle swarm optimization algorithm.
	The limitation of “((6)) establish a multi-input-multi-output radial basis assisted model (RBSM) based on the non-dominated solutions in Z(t2):
            
                
                    
                        B
                    
                    
                        j
                    
                
                
                    
                        
                            
                                t
                            
                            
                                2
                            
                        
                    
                
                =
                 
                
                    
                        ∑
                        
                            k
                            =
                            1
                        
                        
                            8
                        
                    
                    
                        
                            
                                O
                            
                            
                                j
                                ,
                                k
                            
                        
                        
                            
                                
                                    
                                        t
                                    
                                    
                                        2
                                    
                                
                            
                        
                        ×
                        
                            
                                θ
                            
                            
                                j
                                ,
                                k
                            
                        
                        
                            
                                
                                    
                                        t
                                    
                                    
                                        2
                                    
                                
                            
                        
                        ,
                    
                
            
         						eq. (10)
where B,(t2) is an output vector of RBSM, B,(t2)=[B1,1(t2), Bj,2(t2)]T B,1(t2) is a predicted value of the aeration energy at time t2, B1,2(t2) is a predicted value of the effluent quality at time t2, o,(t2)=[ ,1(t2), oj,2(t2),..., o,s(t2)]T are connection weights, ,(t2)=[O],1(t2), Oj,2(t2), ..., Q7,s(t2)]Tis an output vector of the neurons in hidden layer , the sum of the squared errors between the output of RBSM and the actual system is expressed as
	e(zn(t2)) = min(Bn(t2)-Q(t2))T(Bn(t2)-Q(t2)),					eq. (11)
where e(zn(t2)) is the sum of the squared errors between the outputs of the nth non-dominated solution Bn(t2) and the actual system Q(t2), n             
                ∈
            
        [1, 50], Q(t2)=[Qi(t2), Q2(t2)] is the real outputs of the aeration energy and effluent quality in the actual system, select the solution corresponding to the minimal sum of the squared error as the global optimal solution;” is an abstract idea because it is directed to claiming a mathematical formula. See MPEP 2106.04(a)(2)(I)(B). The limitation, as drafted, is directed to “establish” eq. (10) and eq. (11) as equations for a multi-input-multi-output radial basis assisted model.
The limitation of “((7)) if MOPSO reaches a preset maximum number of evolutions N2, stop the iterative evolution process and output the optimal set-points of dissolved oxygen SO*; if MOPSO does not reach the preset maximum number of evolutions N2, return to step((5));” is an abstract idea because it is directed to performing a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). The claim specifically defines the output of eq. (9) and the stopping conditions for the iterating of eq. (9). Although not traditionally drafted with an –ing step, the claim language of this method claim implies performing calculations of eq. (9) until meeting the stopping conditions, N2, and getting the necessary output, SO*.
	The limitation of “(4) design a controller based on predictive control strategy:” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could draw out a diagram with a prediction value and a set-point as a target value, and a deviation between the set-point and the prediction value as a basis for error-controlled regulation using a negative feedback loop for automatic control. 
The limitation of “((1)) define cost functions in the predictive control strategy:
            
                
                    
                        J
                    
                    
                        1
                    
                
                
                    
                        t
                    
                
                =
                 
                
                    
                        1
                    
                    
                        2
                    
                
                
                    
                        ∑
                        
                            q
                            =
                            1
                        
                        
                            5
                        
                    
                    
                        (
                        
                            
                                z
                            
                            
                                1
                            
                        
                        
                            
                                t
                            
                        
                        -
                        
                            
                                y
                            
                            
                                1
                            
                        
                        
                            
                                t
                            
                        
                        
                            
                                )
                            
                            
                                2
                            
                        
                        +
                    
                
                
                    
                        1
                    
                    
                        2
                    
                
                
                    
                        ∑
                        
                            m
                            =
                            1
                        
                        
                            4
                        
                    
                    
                        ∆
                        u
                        
                            
                                
                                    
                                        t
                                    
                                
                            
                            
                                T
                            
                        
                        ∆
                        u
                        (
                        t
                        )
                    
                
            
        ,			eq. (12)
            
                
                    
                        J
                    
                    
                        2
                    
                
                
                    
                        t
                    
                
                =
                 
                
                    
                        1
                    
                    
                        2
                    
                
                
                    
                        ∑
                        
                            q
                            =
                            1
                        
                        
                            5
                        
                    
                    
                        (
                        
                            
                                z
                            
                            
                                2
                            
                        
                        
                            
                                t
                            
                        
                        -
                        
                            
                                y
                            
                            
                                2
                            
                        
                        
                            
                                t
                            
                        
                        
                            
                                )
                            
                            
                                2
                            
                        
                        +
                    
                
                
                    
                        1
                    
                    
                        2
                    
                
                
                    
                        ∑
                        
                            m
                            =
                            1
                        
                        
                            4
                        
                    
                    
                        ∆
                        u
                        
                            
                                
                                    
                                        t
                                    
                                
                            
                            
                                T
                            
                        
                        ∆
                        u
                        (
                        t
                        )
                    
                
            
        ,
where z1(t) and z2(t) are an optimal set-points of SO* and SNO*, y1(t) and y2(t) are predicted values of SO and SNO;” is an abstract idea because it is directed to claiming a mathematical formula. See MPEP 2106.04(a)(2)(I)(B). The limitation, as drafted, is directed to “define” the equations labeled as eq. (12) as cost functions in the predictive control strategy.
The limitation of “((2)) update control laws based on the predictive control strategy, the updated rule is:
u(t+1) = u(t) + Δu(t),								eq. (13)
where Δu(t) is the control law at time t, Δu(t) are control variations, whose expressions are shown as:
            
                ∆
                
                    
                        u
                    
                    
                        1
                    
                
                
                    
                        t
                    
                
                =
                 
                
                    
                        1
                    
                    
                        2
                    
                
                 
                ∂
                
                    
                        J
                    
                    
                        1
                    
                
                /
                ∂
                
                    
                        u
                    
                    
                        1
                    
                
                
                    
                        t
                    
                
                +
                
                    
                        1
                    
                    
                        2
                    
                
                 
                 
                ∂
                
                    
                        J
                    
                    
                        2
                    
                
                /
                ∂
                
                    
                        u
                    
                    
                        1
                    
                
                
                    
                        t
                    
                
                ,
            
        					eq. (14)
            
                ∆
                
                    
                        u
                    
                    
                        2
                    
                
                
                    
                        t
                    
                
                =
                 
                
                    
                        1
                    
                    
                        2
                    
                
                 
                ∂
                
                    
                        J
                    
                    
                        1
                    
                
                /
                ∂
                
                    
                        u
                    
                    
                        2
                    
                
                
                    
                        t
                    
                
                +
                
                    
                        1
                    
                    
                        2
                    
                
                 
                 
                ∂
                
                    
                        J
                    
                    
                        2
                    
                
                /
                ∂
                
                    
                        u
                    
                    
                        2
                    
                
                
                    
                        t
                    
                
                ,
            
         
where Δu(t) are variations of the manipulated variables oxygen transfer coefficient ΔKLa and internal recycle ΔQa, Δu(t)=[Δu1(t), Δu2(t)];” is an abstract idea because it is directed to claiming a mathematical formula. See MPEP 2106.04(a)(2)(I)(B). The limitation, as drafted, is directed to an update rule labeled as eq. (13) and eq. (14) that are used in the predictive control strategy.
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present insignificant extra-solution activity. In particular, the claim recites one additional limitation:  “((3)) transfer the obtained ΔKLa and ΔQa to an actual system of WWTP; (5) inputs of a cooperative optimal control for the wastewater treatment system are ΔKLa and ΔQa, outputs of the wastewater treatment system are SO and SNO, the effect of the optimal control results is reflected by the daily average of the pumping energy value, the daily average of the aeration energy value, the daily average of the effluent quality value, and the tracking control results of SO and SNO.” This additional limitation must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application.
La and ΔQa to an actual system of WWTP; (5) inputs of a cooperative optimal control for the wastewater treatment system are ΔKLa and ΔQa, outputs of the wastewater treatment system are SO and SNO, the effect of the optimal control results is reflected by the daily average of the pumping energy value, the daily average of the aeration energy value, the daily average of the effluent quality value, and the tracking control results of SO and SNO” is insignificant extra-solution activity because it is an insignificant application. See MPEP 2106.04(d) referencing MPEP 2106.05(g). A significant number of formulas and calculations using those formulas were used to get the output ΔKLa and ΔQa. Simply taking that output and transferring it to another system (an actual WWTP system) does not meaningfully limit the claim. Under a broadest reasonable interpretation, after transferring the particular data, it may be printed out or displayed on a screen for a human operator to consider. The rest of the claim limitation, starting with “(5) inputs of … the wastewater treatment system are…” describes features of a WWTP that could receive the data, but there are no additional steps making these features a meaningful limitation on the claim.
The claim, as a whole, is linked to wastewater treatment, but there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into the physical process of actually treating water. Thus, the claim as a whole is directed to a general field of use. See MPEP 2106.04(d) referencing MPEP 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the one additional limitation is considered well understood, routine, and conventional. The additional limitation of “((3)) transfer the obtained ΔKLa and ΔQa to an actual system of WWTP; (5) inputs of a cooperative optimal control for the wastewater treatment system are ΔKLa and ΔQa, outputs of the wastewater treatment system are SO and SNO, the effect of the optimal control results is reflected by the daily average of the pumping energy value, the daily average of the aeration energy value, the daily average of the effluent quality value, and the tracking control results of SO and SNO”, stated at this level of generality and under a broadest reasonable interpretation, refers to transmitting data over a network to a particular destination. The courts have recognized transferring data as well understood, routine, and conventional. See MPEP 2106.05(d)II example (i).
Looking at the claim limitations as an ordered combination, claim 1 does not amount to significantly more. The only step that is not an abstract idea is transferring data, so that step cannot be ordered in an unconventionally with relation to another step. Furthermore, the claim mentions an external archive at page 20 lines 15-16, but the external archive is not described in the claim or in the specification as anything other than conventional storage.
For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.


Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is statement of reasons for the indication of allowable subject matter.
Overall, claim 1 claims fourteen separate equations, each of which defines multiple parameters, coefficients, and sometimes sub-equations that are all individual limitations of the claim. The cumulative total of these limitations are not taught by any single reference. Combining multiple references to describe each input and output, along with each coefficient and operator in the order disclosed in each equation would require significant hindsight bias. An overview of some of the differences between instant claim 1, and the closest prior art references is provided below. Although these differences are mentioned, no one difference is of particular significance, but rather the cumulative number of differences make claim 1 patentable over the prior art. 
Claim 1 consists of (5) steps with numerous sub-steps. With respect to claim 1, the most relevant art is CN 102161551 A (Jun-fei).
 On page 18, steps (1) and (2) generally relate to formulating a two-level model based on different time-scales defined by three equations labeled eq. (1) and eq. (2). These two equations have five different input variables (S_O, SS, S_NH, S_NO, MLSS) that may be different values based on time (t1, t2) and three different outputs, (pump energy, aeration energy, and effluent quality. Jun-fei discloses formulas for pump-energy ([0013]), aeration energy ([0012]), and effluent quality ([0014]), but the input parameters for pump energy are Qa, Qw, and Qr; where Qa is reflux quantity, Qr is sludge reflux quantity, and Qw is sludge flow.
On pages 19-21, step (3) has seven sub-steps with nine equations that generally relate to designing a cooperative optimization algorithm to optimize upper-level and lower-level optimization problems to obtain set-points of control variables. Jun-fei discloses a formula for minimizing total energy 
	On pages 21-22 steps (4) and (5) have three sub-steps with three equations that generally relate to designing a controller based on a predictive control strategy to output an oxygen transfer coefficient, DELTA K_L_a, and internal recycle, DELTA Q_a, based on a difference between optimal set-points S_O* and S_NO* values and predicted values. Jun-fei discloses using inputs K_L_a and Q_a to control variables of S_O and S_NO, but does not disclose eq. (12), eq. (13), and eq. (14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 106698642 A
CN 102161551 A
CN 105404151 A
US 20180164272 A1
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M./Examiner, Art Unit 2129                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129